        Case 1:21-cr-00246-ABJ Document 20-1 Filed 07/15/21 Page 1 of 4




                                                    U.S. Department of Justice

                                                    Channing D. Phillips
                                                    Acting United States Attorney

                                                    District of Columbia


                                                    Judiciary Center
                                                    555 Fourth St., N.W.
                                                    Washington, D.C. 20530




                                                          May 14, 2021

Paul Riddle
Chris Frey
Assistant Federal Public Defenders
Federal Public Defender
District of Nevada
Attorneys for Daniel Rodriguez


       Re:      United States v. Daniel Rodriguez
                Case No. 21-CR-246
                Discovery Letter #1

Dear Counsel:

      We have provided preliminary discovery in this case via a shared folder on USA File
Exchange, that contains the following materials:

                1. BOLO and POI (4 items)
                      a. bricksuit2BLUESUITMODE.PNG
                      b. bricksuitcapitol.PNG
                      c. Capitol Violence AFO MPD Ofc Fanone 1172021.jpg
                      d. Capitol Violence AFO MPD Ofc Fanone 1172021.pdf
                2. MPD Paperwork (4 items)
                      a. 1_Internal_Report_Packets_-
                         _Event___21002679_Event_Report_Redacted.pdf (21 pages)
                      b. 46_Case___APO-2021-000003_Case_Packet_Redacted.pdf (75 pages)
                      c. Cobalt Attachments_Combined_Redacted.pdf (83 pages)
                      d. PD 42_Fanone_Michael - 21002679_Redacted.pdf (7 pages)
                3. Photographs (3 folders)
                      a. Photos from Officer Albright (4 photographs)
                      b. Photos of Injuries (2 folders)
                             i. Evidence.com (7 photographs)
Case 1:21-cr-00246-ABJ Document 20-1 Filed 07/15/21 Page 2 of 4




                 ii. From Officer M.F. (2 photographs)
          c. DIMS (3 photographs)
    4. Video Footage (3 folders, 5 items)
          a. Combined videos of assault.mp4
          b. Mel Cole BBC.mp4
          c. Screenshot youtube.JPG
          d. wusa9_Fanone.mp4
          e. Twitter video.mp4
          f. Go Pro (7 items)
                  i. Screenshots (6 items)
                         1. 4minutes46seconds1stStrikeWithCircle.jpg
                         2. 5minutes01seconds.jpg
                         3. 5minutes12seconds.jpg
                         4. 21-002679 Still #1.jpg
                         5. 21-002679 Still #2 .jpg
                         6. 21-002679 Still #3.jpg
                 ii. Videos (4 items)
                         1. RSBN Video.mp4
                         2. 21-002679 Video.mp4
                         3. Capture.mp4
                         4. Raw360clip in mp4 format.mp4
                         5. Raw360clip.360
                                 a. Note: This is the same video as the item named
                                     “Raw360clip in mp4 format.mp4” before it was
                                     converted from a .360 file to a .mp4 file; for a
                                     description of how to download a free player to
                                     view this video as a .360, see page 18 of the file
                                     entitled “Cobalt
                                     Attachments_Combined_Redacted.pdf”

                 iii. Players (1 items)
                          1. DG1__DS_DIR_HDR
           g. Officer M.F. BWC (2 videos)
                   i. 20210106-ROBBERY_APO-U.S._CAPITOL_GROUNDS--
                      2.mp4
                  ii. 20210106-ROBBERY_APO-U.S._CAPITOL_GROUNDS-
                      .mp4
           h. YouTube Videos (6 videos)
                   i. 1_UNBELIEVABLE Footage _ Trump Supporters Battle Cops
                      Inside the Capitol.mp4
                  ii. 2_FULL FOOTAGE_ Patriots STORM U.S. Capitol
                      (4K60fps).mp4
                 iii. 3_POLICE OFFICER ENGULFED IN CROWD _ THE
                      STORM ARRIVED PT. 5.mp4

                                     2
         Case 1:21-cr-00246-ABJ Document 20-1 Filed 07/15/21 Page 3 of 4




                            iv. 4_WARNING GRAPHIC CONTENT_ RAW FOOTAGE OF
                                 THE CAPITOL YESTERDAY - THIS IS WHAT REALLY
                                 HAPPENED.mp4
                             v. 5_‘I Suffered a Heart Attack'_ DC Officers Describe
                                 Defending the Capitol on the Front Line.mp4
                            vi. 6_'Kill him with his own gun' rioters chanted as a DC police
                                 officer fought for his life at Capitol.mp4
               5. Additional Photos (25 items)
                     a. Officer M.F. (2 color photographs)
                     b. Color Photographs (12)
                     c. Screen Shots (11)
               6. Additional Videos (7 items)
                     a. Daniel J Rodriguez _DJ_ uses taser on cop, breaks in to the Capitol,
                         assaults man in wheelchair..mp4
                     b. Deep_State_Dog_on_Twitter_TaserPrick_SeditionHunters_Sedi.mp4
                     c. Deep_State_Dog_on_Twitter_TaserPrick_SeditionHunters_Sedi-
                         1_check_1.18_for_DR.mp4
                     d. Rodriguez breaking window.mp4
                     e. Rodriguez inside Capitol longer video.mp4
                     f. Rodriguez tazing Officer M.F. slo-mo.mp4
                     g. Twitter Post short clip.mp4
               7. Custodial Interview (3 folders)
                     a. Disc 1 (11 items)
                     b. Disc 2 (11 items)
                     c. Disc 3 (11 items)

       Please note that some of these items may be duplicative (e.g., the same BOLO may be
produced twice). Please also note that these files will be being formally processed at a later date
by the discovery team assigned to the Capitol Riots cases. As such, the same files will be re-
produced with bates-stamps at a later date. Nevertheless, we wanted to provide you what we can
now as we wait for this processing to be finalized.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let us know if there are any categories
of information that you believe are particularly relevant to your client.

        You will receive a separate email with a link to the folder. Please contact us if you have
any issues accessing the information, and to confer regarding pretrial discovery as provided in Fed.
R. Crim. P. 16.1.


                                                 3
         Case 1:21-cr-00246-ABJ Document 20-1 Filed 07/15/21 Page 4 of 4




       Additional materials will be provided after the entry of a Protective Order in this case.

        We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

       We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendants disclose prior statements of any witnesses defendants intend to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will provide
defendants with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendants provide the government with the appropriate written notice if defendants
plan to use one of the defenses referenced in those rules. Please provide any notice within the time
period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        We will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact us.

                                                     Sincerely,



                                                     TARA RAVINDRA
                                                     RISA BERKOWER
                                                     KIMBERLY PASCHALL
                                                     Assistant United States Attorneys
Enclosures




                                                 4
